Citation Nr: 1221762	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-15 818	)	DATE
	)
	)

SUPPLEMENTAL DECISION

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 17, 2001, for the grant of service connection for the lumbar spine with disc bulge L2-3, impingement of the left second lumbar nerve root, bilateral neuroforaminal narrowing L3-4 and L4-5 and bilateral L4 and L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran had active service from November 1953 to November 1956.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), granting service connection for a left ankle, left hip, and low back disabilities.

In a November 2011 decision, the Board granted an earlier effective date of September 30, 1975 for the grant of service connection for lumbar spine with disc bulge L2-3, impingement of the left second lumbar nerve root, bilateral neuroforaminal narrowing L3-4 and L4-5 and bilateral L4 and L5 radiculopathy (lumbar spine disorder).  The Board was notified in January 2012 that the RO would not process the award because it believed it was erroneous.  In a May 2012 submission, the Veteran's representative agreed that it was erroneous for the Board to assign an effective date of September 30, 1975 because the document supporting the earlier effective date was not received at the RO until October 6, 1975.  The Veteran's representative stated that there was no objection to issuance of a supplemental decision indicating the later date.  This supplemental decision will address solely that issue, leaving intact that portion of the November 2011 Board decision that denied effective dates prior to April 17, 2001, for the grant of service connection for a left ankle strain and for osteoarthritis of the left hip.  This decision also leaves intact that part of the decision that remanded the issues of effective dates prior to April 17, 2001, for entitlement to a total disability rating based on individual unemployability and Dependents' Educational Assistance.  


FINDINGS OF FACT

1.  On October 6, 1975, the RO received the Veteran's informal claim of service connection for a low back condition. The Veteran did not subsequently withdraw this claim. 

2.  On April 17, 2001, the Veteran filed another statement requesting a service-connection award for the low back condition.  The RO initially denied the Veteran's claims in an October 2001 rating decision.

3.  The Veteran timely appealed the October 2001 rating decision and was subsequently awarded service connection in a February 2007 rating decision, disability rating effective April 17, 2001.


CONCLUSION OF LAW

The criteria for an effective date of October 6, 1975, for service connection for the lumbar spine disorder have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a service connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced him with respect to the "downstream elements" such as the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial.  In this case, because service connection was established by the Board and implemented by the currently appealed RO decision of May 2007, the Veteran's claim has been proven and 5103(a) notice is no longer required.  Additionally, as noted above, in a May 2012 submission, the Veteran's representative waived any objections to the issuance of a supplemental decision determining the effective date of October 6, 1975, rather than September 30, 1975.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and relevant VA treatment records.  The Veteran did not identify, nor did he request that VA assist in obtaining, any private medical records.  Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

Earlier Effective Date Claim

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

Here, the Veteran filed a claim of service connection for the low back in April 2001.  The RO denied the Veteran's claim in October 2001.  The Veteran timely appealed and the claim was subsequently sent to the Board for review in June 2003 and November 2005, where it was remanded for further development.  In February 2007, upon completion of the Board's remand instructions, the Appeals Management Center (AMC) granted the Veteran's claim, assigning the effective date of April 17, 2001, which the AMC considered as the date of the original claims.

Upon review of the evidence of record, the Board notes that in December 1965, the Veteran was service connected for traumatic synovitis left knee, residuals of an old injury.  Following the grant of service connection for the left knee, the Veteran claimed for an increased rating on several occasions.

In September 1975, while appealing his 10 percent rating of his service connected left knee, the Veteran stated, "[t]he pain in the leg and now the back is severe at times much more so than before.  I have also been told that the condition of the knee will grow continually worse due to the back condition.  Lifting and hard work brings severe pain not only to the leg but now to the back.  For this reason I am requesting an increase in my disability veterans compensation to the highest limit available."  See Veteran's statement, dated October 6, 1975.

In this case, the Board finds that the Veteran showed an intent to file a service connection claim for his low back disability in his October 1975 statement, despite the fact that this statement was filed requesting an increased rating to his service connected left knee disability.  The RO did not adjudicate the claim for service connection for this disability until October 2001 when it denied and subsequently, granted it in February 2007; therefore, the claim for service connection for his low back disability remained open.

Accordingly, the Board construes the request the Veteran made in his October 1975 statement to the RO as a service connection claim for his low back disability.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant).  The RO failed to adjudicate this claim until October 2001, ultimately granting service connection in February 2007, and assigning an effective date of April 17, 2001. 

To some extent, the Veteran appears to be raising an argument couched in equity, in that he contends that he argued that he complained of and was examined for low back pain as early as July 1974 before he filed his claim for service connection, and he should be compensated from the date entitlement arose.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As discussed above, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, even if entitlement to the service connection award arose prior to the Veteran's service connection claims, application of the law to the pertinent facts requires the assignment of an effective date of the date of claim. 

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for this disability prior to the claim received as discussed. 

Accordingly, an effective date of October 6, 1975, for the establishment of service connection for a lumbar spine disability is assigned.  To this extent, the benefit sought on appeal is allowed.



ORDER

An effective date of October 6, 1975, but no earlier, for a grant of service connection for a lumbar spine disorder is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


